 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10                                                  Case No. 19cv2138-JAH (WVG)
     FRANCISCO ROMERO,
11
                             Plaintiff, ORDER GRANTING JOINT
12   v.                                 MOTION FOR LEAVE FOR
                                        PLAINTIFF TO FILE FIRST
13   ATTORNEY GENERAL WILLIAM           AMENDED COMPLAINT
     BAR; DIRECTOR KATHLEEN
14   HAWK SAWYER; FEDERAL
     BUREAU OF PRISONS; and DOES 1-
15   100,
16
                                  Defendants.
17

18
           Pending before the Court is Plaintiff and Defendants’ motion for leave for
19
     Plaintiff to file an amended complaint. See Doc. No. 9.
20
           Accordingly, pursuant to Rule 15(a)(2) of the Fed. R. Civ. P. and Local Civil
21
     Rule 7.2, and after reviewing the changes reflected in Doc. No. 9-2, IT IS HEREBY
22
     ORDERED that the joint motion is GRANTED.
23
           IT IS SO ORDERED.
24

25
     Dated: April 14, 2020
26
                                                     __________________________
27                                                   Hon. John A. Houston
                                                     United States District Judge
28



                                                1
